— Determination of the respondent State Liquor Authority, dated March 6, 1992, which suspended petitioner’s liquor license for 30 days and directed forfeiture of $1,000 bond, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered on or about June 1, 1992), is dismissed, without costs.
Two diametrically opposed accounts of what transpired in petitioner’s tavern were presented at the hearing. Respondent’s witnesses testified that petitioner’s bartender sold an alcoholic beverage to an underage person, in violation of Alcoholic Beverage Control Law § 65 (1), while petitioner’s witnesses stated that no such sale ever took place. We find no basis to disturb either the credibility findings of the Administrative Law Judge or the determination (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The same is true with respect to the penalty imposed (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have reviewed the petitioner’s other contentions and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.